Citation Nr: 1635804	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  08-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for status post fusion at C3-4 for cervical fracture with fracture deformity at C5 and posterior subluxation C5-C6.

2.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the right upper extremity secondary to the Veteran's service-connected for status post fusion at C3-4 for cervical fracture with fracture deformity at C5 and posterior subluxation C5-C6.

3.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left upper extremity secondary to the Veteran's service-connected for status post fusion at C3-4 for cervical fracture with fracture deformity at C5 and posterior subluxation C5-C6.

4.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disorders (TDIU).  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from October 1980 to August 1982.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Petersburg, Florida.  

Following a review of the claim, the Board, in January 2011, remanded the claim to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional information and also for the purpose of providing additional notice to the Veteran.  While the claim was remanded to the AOJ, the AOJ granted service connection for peripheral neuropathy of the upper extremities secondary to the Veteran's neck disorder.  Disability evaluations were assigned for both extremities.  As these issues are part-and-parcel of the cervical spine rating claim, they have been added to the front page of this action and all three issues must be considered by the Board with respect to the Veteran's claim for an increased evaluation for a neck disorder.  

The Board would further note that it determined, in its January 2011 remand, that the issue of entitlement to a TDIU was part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Hence, that issue was previously added to the claim now on appeal.  As such, said issue again appears on the front page of this claim.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Board's January 2011 remand, the AOJ was instructed to obtain a medical examination of the Veteran's back and neck so that the file would contain more up-to-date medical information concerning the symptoms and manifestation produced by his cervical segment of the spine disability.  The record shows that said examinations were accomplished in April and August of 2011, with a copy of the results of each examination in the file for review.  

Nevertheless, the United States Court of Appeals for Veterans Claims (the Court) has issued directives regarding VA examinations in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In this case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  As reported, the Veteran was afforded VA examinations in 2011 but those examinations are inadequate per Correia.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

Finally, the Board notes that the record is insufficient for the Board to make a determination on whether the Veteran is precluded from substantially gainful employment by his service-connected disabilities.  Thus, a remand is warranted to obtain additional medical evidence to address this question.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule the Veteran for a VA examination to determine the nature and severity of the cervical spine disability.  The examiner should be provided with the Veteran's claims file and a copy of this Remand.  Any opinion provided should be supported by a full rationale.  The examiner should specifically: 

Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Describe the severity of any associated neurological deficits associated with the service-connected cervical spine disability, to include radiculopathy of the upper extremities.

2.  The AOJ should request that request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.
3.  Thereafter, the AOJ should readjudicate the claim, to include entitlement to a TDIU on a schedular and extraschedular basis.  If the benefits sought on appeal remain denied, the Veteran and his private attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



